Order entered June 17, 2015




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00684-CV

            ERIC WILLIAMS AND SUBRINA LYNN BRENHAM, Appellants

                                              V.

                         ERIK WILSON, DIANNE GIBSON,
                 CITY OF DALLAS, AND DALLAS COUNTY, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-05433

                                          ORDER
       Before the Court is the June 5, 2015 motion for nonsuit filed by appellant Eric Williams

informing the Court that he no longer desires to pursue this appeal. Accordingly, we grant the

motion and dismiss this appeal as to appellant Eric Williams only. This appeal continues with

respect to appellant Subrina Lynn Brenham.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE